SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

749
CA 12-01683
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND LINDLEY, JJ.


APRYL CALACI, PLAINTIFF-RESPONDENT,

                     V                              MEMORANDUM AND ORDER

ALLIED INTERSTATE, INC., ALLIED INTERSTATE, LLC
AND IQOR US INC., DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


REED SMITH LLP, NEW YORK CITY (CASEY D. LAFFEY OF COUNSEL), AND
UNDERBERG & KESSLER LLP, BUFFALO, FOR DEFENDANTS-APPELLANTS.

LAW OFFICES OF KENNETH HILLER, PLLC, AMHERST (KENNETH R. HILLER OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
M. Van Strydonck, J.), entered May 26, 2012. The order, among other
things, granted the motion of plaintiff for judgment on liability
based on defendants’ default and for an inquest on damages, and denied
the amended motion of defendants to dismiss the complaint and compel
arbitration.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Calaci v Allied Interstate, Inc. ([appeal
No. 2] ___ AD3d ___ [July 5, 2013]).




Entered:   July 5, 2013                           Frances E. Cafarell
                                                  Clerk of the Court